DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 16-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over modified Halloran (US 6,117,612).
Regarding claim 16, Halloran meets the claimed, a method for producing a photocurable formulation (F) for the use in an additive manufacturing process, (Halloran col. 1 lines 11-19 teach a photocurable resin for use in stereolithography) comprising the steps a) providing a ceramic dispersion (CD) (Halloran col. 8 line 61 describes an aqueous solution is prepared) comprising the following components (A) at least one ceramic material having a D50 value of at least 2 µm, (Halloran col. 9 lines 1-2 teach silica powder with a median particle size of 2.4 µm is added) (C) at least one dispersant (Halloran col. 8 line 66 teaches a dispersant is added) (D) at least one photoinitiator (Halloran col. 9 lines 16- 19 teach a photoinitiator is added after the initial dispersion is made.)
The specific embodiment of Example 1 of Halloran does not explicitly meets the claimed, (B 1) at least one first acrylate or (B2) at least one second acrylate, because acrylamides are used in the example, however, Halloran col. 5 lines 60-63 and col. 6 lines 20-22 teach that mixtures of acrylates or methacrylates can be used.  It would have been obvious to a person of ordinary skill in the art at the time of filing to replace the acrylamides in example 1 of Halloran with acrylates or methacrylates as taught in Halloran in order to provide photo-active and photocurable components, see Halloran col. 5 lines 56-559 and col. 6 lines 14-16. 
 providing a solution (S) comprising the following components (B2) at least one second acrylate, or mixing the ceramic dispersion (CD) provided in step a) and the solution (S) provided in step b) to obtain the photocurable formulation (F). 
Halloran teaches that multiple acrylates/methacrylates can be added, see Halloran col. 6 lines 13-22 and col. 8 lines 61-66, but does not teach that the second acrylate is added after the initial dispersion is mixed. However, selection of order of performing process steps or of adding/mixing ingredients is prima facie obviousness in the absence of unexpected results, see MPEP §2144.04 Section IV. Although the application describes characteristics of the claimed formulation on page 3 of the instant specification, there is no evidence specifically relating the second acrylate being added after the ceramic dispersion was mixed to any unexpected results, thus, providing a solution (S) comprising the following components (B2) at least one second acrylate, would have been obvious to a person of ordinary skill in the art. Further, mixing the ceramic dispersion (CD) provided in step a) and the solution (S) provided in step b) to obtain the photocurable formulation (F) would have been obvious to a person of ordinary skill in the art because Halloran discloses all the ingredients of both the ceramic dispersion and the solution. Therefore, the order of adding the ingredients to obtain the final formulation would have been obvious, see MPEP §2144.04 Section IV.
Regarding claim 17, Halloran meets the claimed, the method according to claim 16, wherein component (A) is selected from the group consisting of SiO2, ZrO2, A1203, ZnO, Fe2O3, Fe304, Y203, TiO2, SiC, Si3N4, TiB and AlN (Halloran col. 9 lines 1-2 teach silica, SiO2.)
 the method according to claim 16, wherein component (B1) and component (B2) are independently from one another selected from the group consisting of acrylates and methacrylates (Halloran col. 5 lines 66-63 teach methacrylates and acrylates.) 
Regarding claim 19, example 1 of Halloran does not specify which dispersant is used and thus does not meet the claimed, the method according to claim 16, wherein component (C) is selected from the group consisting of ethoxylated fatty alcohols, polyoxyproylene/ethylene block copolymers, ethoxylated nonylphenol, (polyethylene glycol) p-octyl phenyl ether, alkoxylated diamines, sodium lauryl sulfate and cationic dispersants, however, Halloran col. 7 lines 3-17 teach dispersants including polyoxyethylene glycol and ethoxylated nonylphenol can be used.
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the dispersant in Example 1 of Halloran with one of the suitable dispersants mentioned in Halloran in order to stably disperse the ceramic particles, see Halloran col. 6 line 66 – col. 7 line 2.
Regarding claim 21, Halloran does not explicitly meet the claimed, the method according to claim 16, wherein the ceramic dispersion (CD) provided in step a) comprises in the range from 57 to 90 % by volume of component (A), however, Halloran col. 5 lines 32-43 teach that the volume percentage of ceramic particles can be varied to avoid shrinkage or damage when the volume percentage is too high or too low. It would have been obvious to a person of ordinary skill in the art to optimize the range taught in Halloran in order to have 57 to 90 % by volume of component (A) in order to prevent damage during curing. 
 and in the range from 0.1 to 15 % by volume of component (C), based on the sum of the percent by volume of components (A), (B1) and (C) because Halloran uses a weight basis instead of a volume basis. However, Halloran col. 7 lines 18-29 teach that the amount of dispersant used varies according to the amount of particles and size of the particles used, among other factors.  It would have been obvious to a person of ordinary skill in the art to optimize the range of the amount of dispersant used in order to stabilize the dispersion, see Halloran col. 6 line 66-col. 7 line 2.
Halloran does not teach a volume percent and thus does not explicitly teach in the range from 10 to 42 % by volume of component (B1), however, Halloran col. 9 lines 37-38 teach that the concentration of the monomers in the solution affects the cure depth. It would have been obvious to a person of ordinary skill in the art to optimize the amount of component B in solution in order to achieve the desired cure depth, see Halloran col. 9 lines 37-38.
Regarding claim 22, Halloran example 1 does not explicitly meet the claimed, and in the range from 0.1 to 25 % by weight of component (D), based on the sum of the percent by weight of components (B2) and (D), however, Halloran col. 6 lines 41-48 teach that the amount of photoinitiator added can be adjusted through routine experimentation in order to find a balance between the rate of production and light absorption. It would have been obvious to a person of ordinary skill in the art to optimize the range of the amount of photoinitiator added in order to balance the production rate and depth of cure, see Halloran col. 6 lines 41-48.
Halloran does not explicitly meet the claimed, the method according to claim 16, wherein the solution (S) provided in step b) comprises in the range from 75 to 99.9 % by weight of component (B2), however, Halloran col. 9 lines 37-38 teach that the concentration of the monomers in the solution affects the cure depth. It would have been obvious to a person of 
Regarding claim 23, Halloran meets the claimed, the method according to claim 16, wherein component (B) and component (B2) have independently from one another a C-C-double bond functionality in the range from ≥ 1 to 6 (Halloran col. 5 lines 60-63 and col. 6 lines 13-22 describe a number of general and specific acrylates and methacrylates. Hexanediol diacrylate, for example, is a diacrylate and has 2 acryloyl groups, triacrylates typically have three acryoyl groups.)
Regarding claim 24, Halloran does not explicitly meet the claimed, the method according to claim 16, wherein the solution (S) provided in step b) further comprises component (C2) at least one dispersant, however, Halloran col. 9 lines 5-10 teach that additional dispersant is added after the initial ceramic dispersion is made. Additionally, selection of order of performing process steps or of adding/mixing ingredients is prima facie obviousness in the absence of unexpected results, see MPEP §2144.04 Section IV.  It would have been obvious to a person of ordinary skill in the art to add dispersant both before and after the ceramic dispersion has been formed. 
Regarding claim 25, Halloran does not explicitly meet the claimed, the method according to claim 16, wherein in step c) in the range from 75 to 99 % by weight of the ceramic dispersion (CD) and in the range from 1 to 25 % by weight of the solution (S) are mixed to obtain the photocurable formulation (F), based on the sum of the percent by weight of the ceramic dispersion (CD) and the solution (S). 
However, the order of adding the ingredients, for example adding the ceramic dispersion then adding the solution, to obtain the final formulation would have been obvious, see MPEP mixed to obtain the photocurable formulation, would have been obvious to a person of ordinary skill in the art because the order of adding/mixing ingredients is prima facie obviousness in the absence of unexpected results. 
Further, Halloran does not explicitly teach in the range from 75 to 99 % by weight of the ceramic dispersion (CD) and in the range from 1 to 25 % by weight of the solution based on the sum of the percent by weight of the ceramic dispersion (CD) and the solution (S), however, Halloran discloses motivation for varying the amounts of each of the ingredients in the ceramic dispersion and solution.  Halloran col. 5 lines 32-43 teach that the volume percentage of ceramic particles can be varied to avoid shrinkage or damage when the volume percentage is too high or too low. It would have been obvious to a person of ordinary skill in the art to modify the range of the ceramic particles taught in Halloran in order to prevent damage during curing.  Halloran col. 9 lines 37-38 teach that the concentration of the monomers in the solution affects the cure depth. It would have been obvious to a person of ordinary skill in the art to modify the amount of component B in solution in order to achieve the desired cure depth, see Halloran col. 9 lines 37-38. Halloran col. 7 lines 18-29 teach that the amount of dispersant used varies according to the amount of particles and size of the particles used, among other factors.  It would have been obvious to a person of ordinary skill in the art to optimize the range of the amount of dispersant used in order to stabilize the dispersion, see Halloran col. 6 line 66-col. 7 line 2. Halloran col. 6 lines 41-48 teach that the amount of photoinitiator added can be adjusted through routine experimentation in order to find a balance between the rate of production and light absorption. It would have been obvious to a person of ordinary skill in the art to modify the range of the amount of photoinitiator added in .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Halloran as applied to claim 16 above, and further in view of Moszner (US 2010/0029801).
Regarding claim 20, Halloran does not meet the claimed, the method according to claim 16, wherein component (D) is selected from the group consisting of benzophenone, alkylbenzophenones, halomethylated benzophenones, Michler's ketone, benzoin, benzoin ethers, benzyl ketals, acetophenone derivatives, phenylglyoxylic acid, anthraquinone, methylanthraquinone, acylphosphine oxides and bisacylphosphine oxides.
Analogous in the field of photocurable compositions, Moszner meets the claimed, The method according to claim 16, wherein component (D) is selected from the group consisting of benzophenone, alkylbenzophenones, halomethylated benzophenones, Michler's ketone, benzoin, benzoin ethers, benzyl ketals, acetophenone derivatives, phenylglyoxylic acid, anthraquinone, methylanthraquinone, acylphosphine oxides and bisacylphosphine oxides (Moszner [0042] teaches acylphosphine oxides or bisacylphosphine oxides.)
It would have been obvious to a person of ordinary skill in the art to combine the photoinitiator of Halloran with the acyl or bisacyl phosphine oxide photoinitiators of Moszner in order to polymerize the monomers added, see Moszner [0042].
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 

Applicant also argues that the ceramic dispersion and the solution can be mixed by common mixing devices and that the resulting photocurable formulation has a low viscosity and can be used directly in additive manufacturing and is stable against sedimentation for 12 hours. Halloran col. 2 lines 36-41 specifically disclose that a resin that is stable against sedimentation is an objective of the disclosed formulation.  Examiner does not necessarily agree that any of these qualities are unexpected over Halloran, nor is specific evidence provided to suggest that these qualities are unexpected as a result of the second acrylate added in the solution or any other claimed limitation specifically. The only noted difference between Halloran and the claim 16 is that the second acrylate is added in the solution, however, none of the argued unexpected results have evidence that links them to the second acrylate being added in the solution. Halloran col. 9 line 20 teaches the resulting formulation product is an SLA resin with a viscosity of 120 mPas which suggests neither the low viscosity nor the use of the formulation in additive manufacturing is unexpected over Halloran. Even so, neither of those features are claimed. Halloran col. 9 lines 4-11 teach a high shear mixer or a ball mill are used in mixing. Applicant does not provide a specific definition other than a few examples of what a common mixing device would be, but .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744